Citation Nr: 1035701	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for a digestive disorder, 
to include diverticulitis and gastroesophageal reflux disease 
(GERD), to include as due to service-connected intestinal 
parasites.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in support of his claims in 
May 2006, before the undersigned Acting Veterans Law Judge.  

In May 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and so 
the Veteran could undergo VA examinations.  

As noted in the Board's May 2007 remand, the Veteran appears to 
have raised claims to reopen previously denied claims for service 
connection for hepatitis and skin sores, to include as due to 
exposure to herbicides.  These matters do not appear to have ever 
been addressed by the RO, and are therefore once again referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a liver 
condition.  

2.  The Veteran's diverticulitis and GERD were not caused or 
aggravated by his period of military service, or by a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's liver condition was not incurred or aggravated 
in service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  The Veteran's diverticulitis and GERD were not incurred or 
aggravated in service, may not be presumed to have been incurred 
in service, and are not proximately due to, the result of, or 
chronically aggravated by a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, April 2006 and July 2009 letters 
addressed the disability rating and effective date elements of 
his claims.  Accordingly, the Board finds that all aspects of the 
duty to notify have been fully satisfied, and that any defects in 
the notice provided have been fully corrected.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained and 
associated with the Veteran's claims folder.  Further, all 
relevant treatment records adequately identified by the Veteran 
have been procured and associated with his claims folder.  He 
testified at a Travel Board hearing.  This case was remanded in 
May 2007 for VCAA notice, so that additional records could be 
obtained, and so the Veteran could undergo VA examinations.  The 
Agency of Original Jurisdiction (AOJ) received a negative 
response in June 2008 from the VA South Texas Veterans Health 
Care System with respect to a request for records of any 
treatment received by the Veteran from January 1969 to the 
present at the San Antonio, Dallas, and Waco VA Medical 
Centers(VAMCs).  The response received indicated that none of 
these facilities had records for a patient with the Veteran's 
name or Social Security number, which makes it clear that any 
additional attempts to obtain the records would be futile as none 
exist for the Veteran.  The AOJ, however, did successfully obtain 
additional private medical records on remand.  The Veteran also 
underwent VA examinations for his claimed disabilities which 
included medical opinions.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006)  Thus, the Board is satisfied that there was 
substantial compliance with its May 2007 remand directives, and 
that the duty to assist has been fully satisfied.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his claims.  Under the circumstances of this case, 
additional efforts to assist the Veteran in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case and that such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  

II. Service Connection Claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may be established either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an event, 
injury or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence that relates the current disorder 
to service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 10 
Vet. App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

A.  Liver Condition

The Veteran has been diagnosed with hepatitis, which has 
reoccurred at various times throughout his life both before and 
after service, and has been asserted by his representative as 
being related to the present claim for service connection for a 
liver condition.  A claim for infectious hepatitis, however, was 
denied by a December 1969 VA rating decision.  While a copy of 
the notice letter that was sent to inform the Veteran of this 
decision is not of record, a VA Form 20-822 dated January 5, 
1970, is in the claims file.  This form, which is listed as being 
a "Control Document and Award Letter," is a coding sheet that 
was used to prepare the award notice letter to the Veteran, and 
reflects his name and then current address.  Accordingly, while 
the actual notice letter that was generated by this code sheet is 
not of record, the Board finds that, pursuant to the presumption 
of administrative regularity, it may be presumed that the actual 
letter was produced and mailed to the Veteran by VA at that time.  

Consequently, because the claim for service connection for 
hepatitis has been finally denied, the Board in the present 
decision may not consider it in terms of being a theory in 
support of the claim for service connection for a liver disorder, 
as it has been legally ruled out as being in any way related to 
service.  In the event that the Veteran is able at some point in 
the future to get the claim for service connection for hepatitis 
reopened, it is suggested that he also file an accompanying claim 
to reopen his claim for service connection for any subsequently 
diagnosed liver disorder.  As noted at the beginning of this 
decision, and in the May 2007 Board remand, the Board has tried 
to assist the Veteran in pursuing a reopening claim for service 
connection for hepatitis and for skin disorders, to include as 
due to exposure to herbicides, based on his testimony at the May 
2006 Travel Board hearing.  While the Board is again in this 
decision directing the RO to take appropriate action to see if 
the Veteran would like to file formal claims as to these claims 
to reopen, no such formal claims have been received as of this 
date.  Accordingly, the Board finds that these matters are not 
inextricably intertwined-again, no actual claim to reopen has 
ever been filed, rather only an informal claim has been construed 
based on hearing testimony-and therefore the Board may proceed 
to issue a final decision in this appeal that does not address 
the theory of whether hepatitis may be related to the onset of a 
service-related liver disorder.  

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection presupposes a current diagnosis of 
the condition claimed).  Aside from hepatitis, the Veteran's STRs 
are unremarkable for any relevant complaints, diagnosis of, 
or treatment for a liver condition.  This, along with the 
negative medical opinion discussed below, is highly probative 
evidence against this claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

In June 2007, the Veteran underwent a VA examination.  The 
examiner was asked to state whether the Veteran had a liver 
condition other than hepatitis.  The examiner found that the 
Veteran's liver function tests were normal, and that he did not 
have a liver condition other than hepatitis.  He had a slight 
increase in total bilirubin, which the examiner attributed to 
cholestatic disease, rather than hepatitis.  

Other VA and private medical records, including the June 2003 
report of a VA examination, mention that the Veteran has been 
diagnosed with hepatitis, which has reoccurred at various times.  
However, the records are completely negative for a diagnosis of 
any other liver condition.  As the Veteran does not have a 
current diagnosis of a liver condition other than hepatitis, 
service connection cannot be established.  Boyer, 210 F.3d at 
1353.  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U. S. C. A. 5107(b) regarding 
reasonable doubt are not applicable, and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

B.  Digestive Disorder

The Veteran has been diagnosed with diverticulitis and GERD.  
Therefore, he has a disability for VA purposes.  Boyer, 210 F.3d 
at 1353.  The Veteran claims that these disorders are due to his 
period of military service, or were caused or aggravated by his 
service-connected intestinal parasites.  

At his June 1967 induction examination, the veteran reported a 
history of hepatitis at age 14, with no sequelae.  His abdomen 
and viscera were normal on examination.  He was admitted in May 
1968 to a battalion hospital for gastritis giardiasis (intestinal 
parasites) and was eventually discharged to restricted duty with 
medications.  At a July 1968 examination, he reported a history 
of stomach, liver and intestinal trouble, but his abdomen and 
viscera were normal.

In September 1968, the veteran was seen for complaints of 
abdominal discomfort, intermittent cramps, and a recent history 
of nausea, vomiting, and "feeling bad." On examination, his 
abdomen was tender in the upper quadrant and mesoepigastrium.  
The examination was negative for rebound or hernias, and kidneys, 
liver, and spleen were nonpalpable.  Nevertheless, he was 
admitted and was advised to have a soft diet without milk.  At a 
February 1969 separation examination, the veteran's abdomen and 
viscera were noted to be normal. 

Medical records from Brooke General Hospital (located at Fort Sam 
Houston, Texas) indicate that in June 1969, shortly after 
separation from service, the veteran had been ill for three 
weeks.  He had first noted nausea with some decrease in appetite 
and had had two episodes of vomiting.  He then developed icteric 
sclerae and skin, dark urine, and clay-colored stools.  Although 
his appetite had returned, his urine was still tea-colored.  He 
was hospitalized for 44 days and diagnosed as having the 
following:  infectious, viral hepatitis; malaria; anemia; and 
infestation of giardia lamblia.  

Approximately ten days later, he was seen in the Brooke Army 
Hospital emergency room complaining of nausea and pain in his 
right lower quadrant.  He had slight guarding but did not appear 
to be in acute distress.  There was no rebound and bowel sounds 
were active.  At the conclusion of this visit, the veteran was 
"[d]irected to a VA clinic this afternoon."  As discussed above 
as part of the duty to assist analysis, all attempts to obtain 
records of any such VA clinical records have been unsuccessful.  
Based on the negative response received from the South Texas 
Veterans Health Care System, it appears that the Veteran never 
followed-up with respect to this direction to go to the VA for 
treatment in 1969, hence the reason for there being no records at 
that facility.  

In June 2007, the Veteran underwent a VA digestive disorders 
examination.  The examiner was asked to list the Veteran's 
digestive disorders, and state whether they were related to 
service, or whether they were aggravated by the intestinal 
parasites he had in service.  The examiner noted that the Veteran 
had intestinal parasites in service, in November 1968, and a 
giardia infection in 1969.  The examiner diagnosed the Veteran 
with diverticulitis, which had been confirmed by a colonoscopy in 
2001.  The examiner found that it was not at least as likely as 
not that the diverticulitis of the sigmoid colon was first 
manifested in service, or that it was aggravated by this service-
connected intestinal parasites, which were cured while he was in 
service.  The examiner reasoned that sigmoid diverticula occur 
due to the weakening of the intestinal wall and are not related 
to infections of intestinal parasites.  Diverticulitis is 
normally associated with the "low fiber diet of western 
civilizations" and was unrelated to parasitic infection.  The 
Board finds this analysis to be very persuasive and credible as 
to the matter of etiology.  

In June 2007, the Veteran underwent an examination for GERD.  The 
examiner noted that the Veteran's medical records from shortly 
after leaving service contained a normal upper GI series in 
October 1969.  The examiner diagnosed the Veteran with GERD and 
concluded that it was not related to service or aggravated by 
intestinal parasites because it was due to the relaxation of the 
lower gastroesophageal ring due to aging.  Again, in the absence 
of any evidence to the contrary, the Board finds this analysis to 
be very persuasive and credible as to the matter of etiology.  

In June 2003, the Veteran underwent a VA stomach, duodenum, and 
peritoneal adhesions examination.  He was noted to have hepatitis 
and intestinal parasites while serving in the Republic of 
Vietnam.  The examiner noted that the Veteran' had been diagnosed 
with GERD two years prior to the examination, and that the 
condition was well managed with prescription drugs.  The examiner 
concluded that the Veteran's diverticulitis and GERD were 
unrelated to service.  A rationale was not provided for GERD, but 
the examiner reasoned that diverticulitis was hereditary, and 
therefore unrelated to his period of military service or his 
service-connected intestinal parasites.  

Taking into consideration all of the evidence of record, 
including the three negative etiology opinions, the Board finds 
that the preponderance of the evidence is against the assertion 
that the Veteran's digestive disorders were incurred in service, 
or caused by his service-connected intestinal parasites.  The 
Veteran was diagnosed with GERD in approximately 2001, over 
thirty years after leaving the military.  The Board must note the 
lapse of many years between the Veteran's separation from service 
and the first treatment for the claimed disorder.  The United 
States Court of Appeals for the Federal Circuit has determined 
that such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The VA examiners found that the 
claimed disorders are not due to service or to the service-
connected intestinal parasites.  In the absence of a nexus 
between the claimed disorders and service, the claim cannot be 
granted.  

The Veteran testified at his May 2006 Travel Board hearing that 
the claimed conditions were due to service.  In some cases, lay 
evidence may be used to establish a nexus, but not in this case. 
Barr, 21. Vet. App. at 307.  When, as in this case, evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  The 
Veteran's statements, when weighed against the STRs, his VA 
examinations, and medical evidence of record, are not found to be 
credible, as the overwhelming evidence of record is against a 
finding of nexus to service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable, and this claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for a liver condition is denied.  

Service connection for a digestive disorder is denied.  




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


